Citation Nr: 0820144	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  97-13 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from May 22, 1984 to June 
25, 1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating determinations by the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA). In a decision entered in January 2000, the 
Board initially denied the appeal, but the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) 
subsequently vacated the January 2000 Board decision and 
remanded the appeal by a March 2001 Order, based on enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA). 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007). In September 2001, the Board remanded the 
matter to the RO for additional development. After completing 
this development, to the extent possible, the RO again denied 
the claim. The case then returned to the Board for further 
review.

The Board again denied the claim in a June 2005 decision.  
The Court, by a January 2006 Order, approved a December 2005 
Joint Motion for Remand vacating the Board's June 2005 
decision, and remanding the case to the Board for 
readjudication. The Board again denied the veteran's claim in 
an October 2006 decision.  The Court, by January 2008 Order, 
approved a January 2008 Joint Motion for Remand that vacated 
the Board's October 2006 decision and remanded the case to 
the Board for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the terms of the January 2008 Court Order, the Board 
has been instructed to have an additional search made at the 
National Personnel Records Center (NPRC) to ascertain if 
records of psychological testing, noted in the service 
treatment records from June 1984, can be located.  That 
report shows that the veteran underwent testing that included 
MMPI, FIRO-B, BSCS, and Gordon tests.  Following this 
attempt, an additional VA compensation examination is to be 
afforded the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact NPRC and 
request that an additional search be 
undertaken to locate any additional 
service treatment records.  The results of 
psychological testing, including MMPI, 
FIRO-B, BSCS, and Gordon tests, should 
specifically be requested for association 
with the claims folder.  If these records 
are not obtained, or are not found, the 
claims folder should contain documentation 
as to the attempts made to obtain the 
records.  Appellant and his representative 
should also be informed of the results.

2.  The RO/AMC should arrange for the 
veteran to undergo a psychiatric 
examination by a board of 2 psychiatrists.  
The diagnosis of the current psychiatric 
disorder should be set out.  The examiners 
should be requested to review the claims 
file and render an opinion regarding what 
was the appellant's psychiatric diagnosis 
at the time she entered active duty on May 
22, 1984; and whether it is at least as 
likely as not (probability 50 percent or 
greater) that the psychiatric 
manifestations noted during service 
represented an aggravation of the 
veteran's pre-existing psychiatric 
disability.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable the veteran 
and her representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
her representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



